Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on July 21, 2022.
As directed by the amendment: Claims 1-2, 4-8, and 12-16 were amended.  Claim 11 was cancelled. Thus claims 1-10 and 12-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12, “wherein the electrodes are provided on a wall of the mixing chamber” has not been shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:  
Claim 1, line 5 recites “starting liquid” and Examiner suggests --the starting liquid-- because “a starting liquid” has already been recited in line 3. 
Claim 4, line 3 recites “a processor” and Examiner suggests --the processor-- because a processor has already been recited in claim 2, and claim 4 depends from claim 2. 
Claim 6, line 2 recites “a liquid container” and Examiner suggests --the liquid container-- because “a liquid container” has already been recited in claim 1.
Claim 6, the last line recites “a liquid inlet of the oral irrigator” and Examiner suggests --the liquid inlet of the oral irrigator-- because “a liquid inlet of the oral irrigator” has already been recited in line 5. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2 recites “a liquid container” which is confusing because “a liquid container” has already been recited in claim 1. It is unclear whether this is referring to the previously recited “liquid container” or if this is referring to a liquid container of the oral irrigator.
Claim 7 is rejected based on its dependence from claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Heiuchi (JP H1033571) in view of Tennakoon et al. (2004/0213698) and Sumita (2005/0121334).
Regarding claim 1, Heiuchi discloses an oral irrigator system (Figs. 1-3, Fig. 8) comprising: a liquid container (water supply unit 3, Fig. 1) configured to hold a starting liquid (water); a liquid processing section (the liquid processing section is considered the electrolysis unit 4, pump 7, supply pipe 8, and water storage unit 15, Fig. 1), downstream of and separate from the liquid container (see Fig. 1, the liquid container 3 is separate from the remaining components, and all remaining components are downstream from the liquid container 3) and configured to receive starting liquid from the liquid container (“the tap water from the water supply unit 3 is supplied to the electrolysis unit 4” see page 3, lines 5-6 of [0010] of the translated document), the liquid processing section configured to generate a processed output liquid (the liquid that passes through electrolysis unit has been processed, and it is ultimately output at nozzle 11, see Fig. 1), said liquid processing section comprising a liquid processing section outlet (supply pipe 8, Figs. 1-2) in fluid communication with a dispensing nozzle (liquid from the supply pipe 8 is communicated to dispensing nozzle 11, Figs. 1-2, via the water storage unit 15), said dispensing nozzle (11) having an exit configured to dispense said processed output liquid into an outside environment (nozzle 11 has an exit for the processed liquid to be ejected to an outside environment, such as the mouth. See the first sentence of [0021] on page 5 of the translated document), wherein the liquid processing section further comprises an electrolysis chamber (electrolysis unit 4, Fig. 1, Fig. 3) configured to electrochemically treat a passing liquid (via electrodes 10, 10, Fig. 3; “DC voltage is applied to the electrode 10 in the tank of the electrolysis unit 4 by the primary power supply unit 5, and the water is electrolyzed to acid water and alkaline water” see page 3, lines 6-8 of [0010]) and having an electrolysis chamber outlet for the treated passing liquid (the treated passing liquid exits the electrolysis chamber at the bottom-right tube in Fig. 3, to then be pumped by pump 7 through supply pipe 8, Fig. 1), said electrolysis chamber (4) comprising a pair of electrodes (electrodes 10, 10, Fig. 3) connected to a power source (primary power source 5, Fig. 1, Fig. 3), and wherein the liquid processing section further comprises at least one sensor (free chlorine sensor 21 and pH sensor 22, Fig. 3), with said electrolysis chamber outlet (bottom-right tube in Fig. 3) for the treated passing liquid being in fluid communication with said at least one sensor (the sensors 21, 22, are in the electrolysis chamber 4 and thus in fluid communication with the outlet of the electrolysis chamber). Heiuchi also discloses a chlorine concentration adjusting tank (40, Fig. 8) to supply sufficient electrolyte such as sodium chloride (see the last two sentences of [0020] on page 5 of the translated document).
Heiuchi is silent regarding the sensor(s) being downstream of the electrolysis chamber and comprising a hypochlorite sensor and an oxidation-reduction potential sensor.
Tennakoon teaches a related oral irrigator system (irrigator 40, Fig. 3) comprising a pair of electrodes (electrodes 42, Fig. 3; electrodes 11, 12, Fig. 7) that have a sodium chlorite solution or similar solution (see the first two sentences of [0021]) pass through and generate a solution of hypochlorite and hypochlorous acid (see the last two sentences of [0091] and Fig. 9B; see also lines 9-14 of [0080]). The use of this mouthwash solution (see the second sentence of the Abstract) results in decreased bacterial activity in the oral cavity, a reduction in plaque formation, and a reduction in oral malodor (see the last sentence of [0017]). Tennakoon states that one or more sensors capable of determining a suitable rinse solution has been generated may be provided, including product or by-product gas sensors (see the penultimate sentence of [0080]), and Tennakoon measures concentrations of hypochlorite and hypochlorous acid (see the first sentence of [0093] and Table 1). Additionally, Applicant has admitted that hypochlorite and ORP sensors can be provided by the skilled person as is known in the art (see para. [0045] of Applicant’s Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous solution, electrolysis chamber, and sensors of Heiuchi to be configured to generate a solution of hypochlorite and hypochlorous acid and to have sensors configured to measure concentrations of hypochlorite and hypochlorous acid as taught by Tennakoon because this will create a mouthwash that results in decreased bacterial activity in the oral cavity, a reduction in plaque formation, and a reduction in oral malodor (see the last sentence of [0017] of Tennakoon), and the sensors will allow the control unit to help determine whether a suitable rinse solution has been generated (see the penultimate sentence of [0080] of Tennakoon).
The modified Heiuchi/Tennakoon device is still silent regarding an oxidation-reduction potential sensor. However, it is reiterated that such oxidation-reduction potential sensors are known in the art (see para. [0045] of Applicant’s Specification).
Furthermore, Sumita teaches a related system for electrolytically producing (via electrodes 16, 18, Fig. 2) treated water solutions, including hypochlorous acid (see the last sentence of [0012] and the first sentence of [0013]). Sumita discloses a controller (52, Fig. 2) to control fluid flow throughout the system (see the first sentence of [0044]) which may include an oxidation-reduction potential sensor (ORP sensors 48, Fig. 2) disposed downstream of an electrolysis chamber (saline chamber 20 with electrodes 16, 18, Fig. 2) and in electronic communication with the controller (see the second sentence of [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation system of Heiuchi/Tennakoon to include an oxidation-reduction potential sensor downstream of the electrolysis chamber and in electrical communication with the control unit as taught by Sumita so that the ORP sensor can provide additional feedback for the controller to provide a more accurate control over the ORP of the treated liquid. 
The modified Heiuchi/Tennakoon/Sumita device is still silent regarding the hypochlorite sensor (as taught by Tennakoon) being downstream of the electrolysis chamber. However, one of ordinary skill in the art would recognize that the hypochlorite sensor must either be located in the electrolysis chamber, or downstream of the chamber because that is where the hypochlorite is produced. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the hypochlorite sensor to be downstream of the electrolysis chamber, since such a change would merely provide predictable results of measuring the concentration of hypochlorite in the treated liquid prior to being delivered to the user and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Lastly, it is noted that in the modified Heiuchi/Tennakoon/Sumita device, the electrolysis chamber outlet (bottom-right tube in Fig. 3 of Heiuchi) for the treated passing liquid would be in fluid communication with the hypochlorite sensor and the oxidation-reduction potential sensor because the liquid flows through the outlet and to the sensors so the sensors can detect their respective values.
Regarding claim 3, the modified Heiuchi/Tennakoon/Sumita device is silent regarding the hypochlorite sensor (as taught by Tennakoon) and the oxidation-reduction potential sensor (48, taught by Sumita) are positioned in parallel. 
However, it is noted that Applicant has stated that the sensors can be positioned in series, in either order, or in parallel (see para. [0025] of Applicant’s Specification). Furthermore, it has been held that merely rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positions of the hypochlorite sensor and the oxidation-reduction potential sensor of the Heiuchi/Tennakoon/Sumita device to be located in parallel because rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the sensors would still be sensing the concentration of hypochlorite and the ORP at the location where the sensors are located.
Regarding claim 15, the modified Heiuchi/Tennakoon/Sumita device (as modified in the claim 1 rejection above) discloses a method for dental cleaning (see the abstract of Heiuchi; see also lines 11-13 of [0079] and lines 9-14 of [0080] of Tennakoon), the method comprising: providing an aqueous solution of sodium chloride (the modified device uses sodium chloride as the aqueous solution as taught by Tennakoon. See the first sentence of [0043], the first sentence of [0050], and see lines 1-6 of [0080] of Tennakoon), subjecting said solution to electrolysis (via electrolysis chamber 4 of Heiuchi, which has been modified to use the electrodes taught by Tennakoon) so as to produce an aqueous solution of hypochlorite and hypochlorous acid solution (see the last two sentences of [0091], Fig. 9B, and lines 9-14 of [0080] of Tennakoon), and dispensing said aqueous solution of hypochlorite and hypochlorous acid into the oral cavity (via nozzle 11, Fig. 1 of Heiuchi; see the last sentence of the translated abstract. Furthermore, see lines 11-13 of [0079] of Tennakoon and lines 9-14 of [0080] of Tennakoon), wherein the electrolysis and the dispensing are conducted using an oral irrigator system according to claim 1 (see the claim 1 rejection statement above). 
Regarding claim 16, the modified Heiuchi/Tennakoon/Sumita device (as modified in the claim 1 rejection above) discloses a method for dispensing an aqueous solution  (see the abstract of Heiuchi; see also lines 11-13 of [0079] and lines 9-14 of [0080] of Tennakoon. The modified device dispenses a treated liquid into the user’s mouth as a mouthwash) of hypochlorite and hypochlorous acid (see the last two sentences of [0091], Fig. 9B, and lines 9-14 of [0080] of Tennakoon) during a dental cleaning (the dispensing of the solution into the mouth is a dental cleaning. See the abstract of Heiuchi; see also lines 11-13 of [0079] and lines 9-14 of [0080] of Tennakoon), comprising: generating, using the oral irrigator system of claim 1 (see the claim 1 rejection statement above), the aqueous solution of hypochlorite and hypochlorous acid solution (see the last two sentences of [0091], Fig. 9B, and lines 9-14 of [0080] of Tennakoon) via electrolysis (via electrolysis chamber 4 of Heiuchi, which has been modified to use the electrodes taught by Tennakoon) of an aqueous solution of sodium chloride (the modified device uses sodium chloride as the aqueous solution as taught by Tennakoon. See the first sentence of [0043], the first sentence of [0050], and see lines 1-6 of [0080] of Tennakoon); and dispensing (via nozzle 11, Fig. 1 of Heiuchi) the generated aqueous solution of hypochlorite and hypochlorous acid solution into an oral cavity using the oral irrigator system (via nozzle 11, Fig. 1 of Heiuchi; see the last sentence of the translated abstract. Furthermore, see lines 11-13 of [0079] of Tennakoon and lines 9-14 of [0080] of Tennakoon). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heiuchi (JP H1033571) in view of Tennakoon et al. (2004/0213698) and Sumita (2005/0121334) as applied to claim 1 above, and further in view of Field et al. (2013/0327353).
Regarding claim 2, the modified Heiuchi/Tennakoon/Sumita device discloses a flow rate adjuster (47, Fig. 3 of Tennakoon) and the hypochlorite sensor and oxidation-reduction potential sensor are configured to send feedback to a processor (control unit 34, Fig. 8 of Heiuchi; see also the last sentence of [0234] and see lines 7-10 of [0235] of Tennakoon) to control flow rate (see the last two sentences of [0223] and para. [0224] of Tennakoon), but is silent regarding wherein the liquid processing section comprises a flow rate adjuster upstream of the electrolysis chamber. 
Field teaches a related system for treating liquid to produce electrochemically-activated water (Fig. 1; see para. [0081] and see the first sentence of [0086]) which has a flow rate adjuster (the flow rate of liquid from source 12 is controlled by electronics 14 and pump 16, see Fig. 1 and see the last sentence of [0033]) located upstream of an electrolysis chamber (electrolysis chamber 18, Fig. 1), and wherein the flow rate adjuster is controlled based on feedback from sensors (“control electronics 14 utilizes one or more process control loops to adjust the flow rate of pump 16 … to maintain the temperatures of the streams … at a predetermined temperature” see all of para. [0052] and see temperature sensors 52, 54, Fig. 1). Thus, the controller is able to provide feedback to adjust the flow rate to introduce the liquid from the reservoir at a desired rate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiuchi/Tennakoon/Sumita to have a flow rate adjuster upstream of the electrolysis chamber and the sensors configured to provide feedback to the processor to control the flow rate adjuster as taught by Field because this will provide an expected result of allowing the system to provide feedback to adjust the flow rate to introduce the liquid to the electrolysis chamber at a desired rate. Although Field bases its sensor feedback on temperature sensors, one of ordinary skill in the art would recognize that the adjustment of the flow rate of the water/salt solution entering the electrolysis chamber would also produce a sensed change in hypochlorite concentration and/or ORP that should be optimized by the controller.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heiuchi (JP H1033571) in view of Tennakoon et al. (2004/0213698), Sumita (2005/0121334), and Field et al. (2013/0327353) as applied to claim 2 above, and further in view of Varcoe (2009/0000944)
Regarding claim 4, the modified Heiuchi/Tennakoon/Sumita/Field device is silent regarding a salinity sensor upstream of the flow rate adjuster, said salinity sensor adapted to send feedback to a processor adapted to control the flow rate adjuster. 
Varcoe teaches a related liquid system for producing hypochlorite (Fig. 1) with a salinity sensor (salinity/flow sensor 31, Fig. 1; see para. [0040]) adapted to send feedback to a processor to control a flow rate adjuster (“control means accepting input from each of said salinity/flow and temperature sensors and controlling said brine source and said make up water supply to maintain salinity and flow in said electrolysis cell” see lines 4-8 of the Abstract. The flow rate adjuster includes valve 11, Fig. 1, see the second sentence of [0059] and see the last sentence of [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiuchi/Tennakoon/Sumita/Field to include a salinity sensor adapted to send feedback to the processor to control the flow rate adjuster as taught by Varcoe so that the salinity of the solution can be monitored, and adjustments can be made to correct the salinity to achieve a desired salinity.
The modified device as currently combined is silent regarding the salinity sensor being upstream of the flow rate adjuster. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the salinity sensor of Heiuchi/Tennakoon/Sumita/Field device to be located upstream of the flow rate adjuster because rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the salinity sensor would still be sensing the salinity of a salt solution to provide feedback on how to produce a desired concentration of hypochlorite.
Claims 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heiuchi (JP H1033571) in view of Tennakoon et al. (2004/0213698), and Sumita (2005/0121334), as applied to claim 1 above, and further in view of Goldman et al. (2006/0078844).
Regarding claim 5, the modified Heiuchi/Tennakoon/Sumita device as currently combined is silent regarding a mixing chamber; said mixing chamber having a gas inlet that is in fluid communication with a source of pressurized gas and having a mixing chamber outlet to the dispensing nozzle, whereby the mixing chamber is configured to transport a mixture of liquid and gas to the dispensing nozzle; and whereby the dispensing nozzle is configured to dispense said mixture of liquid and gas to said outside environment, and wherein the electrolysis chamber outlet for treated passing liquid of the electrolysis chamber is in fluid communication with an inlet of the mixing chamber. However, the use of such a mixing chamber with a gas inlet and liquid inlet is known in the oral irrigation art.
For example, Goldman teaches a related oral irrigation system (oral care system 10 Fig. 1, Fig. 12) having a mixing chamber (cross-connector 142, Fig. 12) having a gas inlet (connection between connector 142 and the check valve 42 adjacent air compressor 116, Fig. 12) that is in fluid communication with a source of pressurized gas (air compressor 116, Fig. 12) and having a mixing chamber outlet (upper connection of cross-connection 142, leading to exit line 144, Fig. 12) to the dispensing nozzle (distal end of lumen 144, Fig. 12), whereby the mixing chamber (142) is configured to transport a mixture of liquid (from liquid pump 136, Fig. 12) and gas (from air compressor 116, Fig. 12) directly to the dispensing nozzle (distal end of lumen 144, Fig. 12; see the first sentence of [0068]); and whereby the dispensing nozzle is configured to dispense said mixture of liquid and gas to said outside environment (see the first sentence of [0068], the oral care device will dispense the mixture of liquid and gas to the oral cavity, see the first sentence of [0004]). The liquid pump (136) is able to receive liquid from multiple reservoirs (128, 140, Fig. 12) and mix it with the compressed air (See the first sentence of [0068]). The air-liquid combination provides an expected result of allowing the oral irrigator to produce liquid droplets that may be delivered at a rate sufficient to improve deliverability of oral treatments (see the last three lines of [0005] and see the first three sentences of [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oral irrigator of Heiuchi/Tennakoon/Sumita to include a mixing chamber having a gas inlet and a source of pressurized air configured to transport a mixture of liquid and gas directly to the dispensing nozzle as taught by Goldman because this is a combination of prior art elements (mixing chamber, gas inlet, air compressor) according to known techniques (as illustrated in Fig. 12 of Goldman) to provide expected results of an oral irrigator that is able to produce a mixture of gas and liquid to provide gas droplets at a rate that advantageously opens a user’s gumline to provide access to the subgingival region (see para. [0013] of Goldman), thereby improving cleaning. In the modified device, the outlet for treated liquid of the electrolysis chamber is in fluid communication with an inlet of the mixing chamber because the mixing chamber in the modified device receives the treated liquid right before it is dispensed through the dispensing nozzle.
Regarding claim 6, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses a base station (docking station 14, Fig. 1 of Goldman; which is analogous to the station 2, 2a, shown in Fig. 1 of Heiuchi), a liquid container (3, Fig. 1 of Heiuchi) and a hand-held oral irrigator (washing device 1, Fig. 1 of Heiuchi) being releasably fixed on the base station (“washing device 1 is removed from the washing device installation base 2a in this constitution and is carried to the arbitrary position where the washing device is washed by ejecting the electrolytic water from the nozzle 11” see the last sentence of the translated Abstract of Heiuchi), wherein the base station (14 of Goldman, which would include the base station components 2, 2a of Heiuchi) comprises the electrolysis chamber (4, Fig. 1 of Heiuchi), wherein a liquid outlet of the liquid container (3, Fig. 1 of Heiuchi) is in fluid communication with a liquid inlet of the oral irrigator (the liquid inlet to the oral irrigator will necessarily be in fluid communication with a liquid outlet of the liquid container, so that the liquid inside the liquid container is ultimately part of the solution being dispensed to the oral cavity. See the translated Abstract of Heiuchi), and wherein the electrolysis chamber outlet for treated liquid (the outlet of the modified electrolysis chamber) is in fluid communication with a liquid inlet of the oral irrigator (the outlet of the modified electrolysis chamber will necessarily be in fluid communication with a liquid inlet of the oral irrigator so that the treated liquid is ultimately part of the solution being dispensed to the oral cavity). 
The modified Heiuchi/Tennakoon/Sumita/Goldman device is silent regarding the hand-held oral irrigator comprises the mixing chamber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the mixing chamber of Heiuchi/Tennakoon/Sumita/Goldman to be in the hand-held oral irrigator, since it has been held that rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the mixing would still occur prior to the ultimate dispensing of the air-liquid solution.
Regarding claim 7, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses wherein the hypochlorite sensor (as taught by Tennakoon) and the oxidation-reduction potential sensor (48, taught by Sumita) are positioned downstream of the electrolysis chamber (4, Fig. 1 of Heiuchi) outlet for treated passing liquid of the electrolysis chamber (see the claim 1 rejection statement above, as claim 1 already requires the hypochlorite sensor and oxidation-reduction potential sensor to be downstream of the electrolysis chamber).
The modified device does not specifically state these sensors are located upstream of the liquid container of the oral irrigator.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensors of Heiuchi/Tennakoon/Sumita/Goldman to have the sensors located upstream of the liquid container of the oral irrigator, since it has been held that rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the sensors would be positioned to sense the concentration of hypochlorite and sense ORP of the treated liquid right as it leaves the electrolysis chamber, and being located upstream would allow the sensors to be located to be in direct communication with the control unit (34, Fig. 8 of Heiuchi) as opposed to being part of the detachable oral irrigator. 
Regarding claim 8, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses wherein the system is in the form of a hand-held oral irrigator (see Fig. 1 of Heiuchi, Fig. 3 of Tennakoon, and Fig. 1 of Goldman); said liquid container (3, Fig. 1 of Heiuchi) having a liquid container outlet for liquid that is in fluid communication with a liquid inlet of the mixing chamber (see Fig. 12 of Goldman, in the modified device the liquid container will substantially correspond to a reservoir such as 138 or 140, and these reservoirs have outlets that communicate with a pump 136 and are ultimately in fluid communication with a liquid inlet of the mixing chamber 142), said electrolysis chamber (4, Fig. 1, Fig. 3 of Heiuchi) being downstream of the liquid container (see Fig. 1 of Heiuchi, the electrolysis chamber 4 is downstream of the liquid container 3).
The modified device as currently combined is silent regarding said hand-held oral irrigator comprising the electrolysis chamber.
However, there does not appear to be any particular criticality to the location of the electrolysis chamber being within the hand-held oral irrigator or within another device such as a base station. In either case, the liquid will be treated prior to being dispensed through the oral irrigator. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the electrolysis chamber of Heiuchi/Tennakoon/Sumita/Goldman to be in the hand-held oral irrigator, since it has been held that rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results of providing a treated liquid via the electrolysis chamber, and then dispensing the liquid with the oral irrigator.
Regarding claim 9, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses wherein the electrolysis chamber (4) is positioned upstream of the mixing chamber (when modifying the device, one of ordinary skill in the art would have the electrolysis chamber upstream of the mixing chamber 142 of Goldman, because performing electrolysis on a subsequent air-liquid combination would have been less predictable based upon the teachings providing electrolysis to a liquid solution) and in controllable fluid communication with (“controllable fluid communication” is a particularly broad phrase, and here the fluid is controlled in various manners, via tubing, pump(s), valves, etc.) the mixing chamber (142, Fig. 12 of Goldman, all fluids are ultimately directed to the mixing chamber 142 in the modified device, prior to being dispensed as a combined air-liquid solution by the oral irrigator). 
Regarding claim 10, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses that the system is configured so as to allow the release of pressurized gas (via air compressor 116, Fig. 12 of Goldman) into the mixing chamber (142, Fig. 12 of Goldman, see the first sentence of [0068] of Goldman) to serve controlling the fluid communication from the mixing chamber to the exit of the dispensing nozzle (see the first sentence of [0068] of Goldman). 
Regarding claim 12, the modified Heiuchi/Tennakoon/Sumita/Goldman device as currently combined discloses electrodes (10, 10, Fig. 1, Fig. 3 of Heiuchi) being provided on a wall of an electrolysis chamber (4), but is silent regarding being on a wall of the mixing chamber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the electrodes of Heiuchi/Tennakoon/Sumita/Goldman to be located in the mixing chamber, since such a change would merely provide predictable results of providing the electrolysis in the mixing chamber and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 13, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses wherein the source of pressurized gas is a compression unit (air compressor 116, Fig. 12 of Goldman), configured to forward pressurized gas into the mixing chamber (the air compressor is configured to forward pressurized gas into mixing chamber 142, Fig. 12 of Goldman; see the first sentence of [0068] of Goldman). 
Regarding claim 14, the modified Heiuchi/Tennakoon/Sumita/Goldman device discloses an air inlet (air is inlet into mixing chamber 142 via air compressor 16, Fig. 12 of Goldman) and wherein the compression unit (116) is adapted to generate pressurized air (see the first sentence of [0068], the air compressor 116 generates pressurized air).
Response to Arguments
Applicant's arguments filed July 21, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the rejections under 35 U.S.C. 112 should be withdrawn based upon the amendments (see page 9 of the Remarks, through the first paragraph of page 10 of the Remarks), the previous 112(b) rejections have been withdrawn based upon the amendments.
Regarding the argument that the rejections under 35 U.S.C. 102 should be withdrawn based upon the amendments (see the second and third paragraphs of page 10 of the Remarks), the 102 rejection(s) have been withdrawn based upon the amendments.
Regarding the argument that Tennakoon, Berghein, Sumita, Field, Varcoe, Goldman, Luettgen, and/or Tanaka fail to suggest or render obvious independent claim 1 because they only disclose systems in which the liquid processing section (comprising the electrolysis chamber) is integrated with a liquid container (see the last two paragraphs of page 11 of the Remarks, through the end of page 13 of the Remarks), this argument has been considered, but it is moot because Heiuchi (JP H1033571) has now been relied upon as the primary reference. Heiuchi discloses an oral irrigator system in which the electrolysis chamber (4, Fig. 1) is downstream of the liquid container (3, Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR 20100006963 U discloses an oral cleaning system wherein the electrolysis device may be incorporated into the liquid container, or it can be downstream and separate from the liquid container. Nagayama et al. (WO 2010/021284 A1) discloses a related oral irrigation device with an electrolysis chamber separate and downstream from the liquid container. Won et al. (KR 2016-0012732) discloses a related oral irrigation device with an electrolysis system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785